In an action for an accounting of the assets of a law partnership, defendant appeals from an order of the Supreme Court, Westchester County, dated June 22, 1977, which, inter alia, directed him to appear for an examination before trial and produce all partnership books and records in his possession. Order affirmed, with $50 costs and disbursements. The examination shall proceed at the place designated in the order under *836review, at a time to be fixed by plaintiff in a written notice of not less than 10 days, or at such other time and place as the parties may agree. In this prolonged litigation, we reject appellant’s argument that a prior order, dealing solely with the proceeds of negligence actions, became the law of the case. That doctrine, however, would not be binding on this court. Disclosure by both parties of all litigation proceeds will permit disposition of this extensively litigated dispute. Rabin, J. P., Titone, Suozzi and Mollen, JJ., concur.